Title: From James Madison to Benjamin Waterhouse, 27 December 1822
From: Madison, James
To: Waterhouse, Benjamin


                
                    Dear Sir
                    Montpellier Decr. 27. 1822
                
                I have received your favor of the 12th. instant, and with it the “Botanist,” and the Sheets containing “Heads of a Course of Lectures.”
                A glance over them has satisfied me that the Volume on Botany very happily opens the door to the subject, and gives enough of an Inside view to attract curiosity, and guide investigation. From the heads selected for the Lectures, they must have embraced a larger field, which, I doubt not, became in your hands a fruitful one.
                It is among the proofs of Mr. Adams’ comprehensive patriotism, that he called the attention of his country, at so early a day, and in so impressive a mode, to the subject of Natural History, then so little an object of American Science; and you have done an Act of Justice only, in the conspicuous notice you have taken of the fact.
                I perceive by the newspaper paragraph you cite that more than justice is done to me in the notice taken of the proposed professorship of Agriculture in the University of Virginia. The printed sheet inclosed, shews that the resolution of the Agricultural Society originated with General Cocke, a highly respectable member, and that I but executed an order of the Society, in preparing an Address on the subject, to the other Societies in Virginia, taking the liberty only of bringing into view a small cultivated farm as a sort of apparatus to the professorship.
                The principles of Agriculture have been sometimes embraced in other professorships, and are so, in that of Chemistry in the University of Virginia. The object of the Society of Albemarle was to give to Agriculture the importance as well as the advantage of a distinct professorship exclusively charged with it; which was not known to have been done in any other instance. With much esteem & every good wish
                
                    James Madison
                
            